ORDER
LEBEDOFF, United States Magistrate Judge.
The above-entitled matter is before the undersigned Magistrate Judge of District Court pursuant to Plaintiffs Motion to Proceed IFP (In Forma Pauperis).1
This Court has reviewed the evidence submitted by Ms. Laffey and finds that she is entitled to proceed in forma pauperis.
Based on the foregoing, and upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that:
Plaintiffs Motion to Proceed IFP is GRANTED.

. On September 9, 1992, this Court dismissed as moot Plaintiffs Motion to Proceed IFP. However, pursuant to instructions from the United States Court of Appeals for the Eighth Circuit, this Court must make a ruling on Plaintiffs motion.